—Order, Supreme Court, New York County (Ira Gammerman, J.), entered March 24, 1997, which granted defendants’ cross motion for summary judgment to the extent of declaring that defendants’ obligations to plaintiff pursuant to a joint venture agreement terminated on June 14, 1993, unanimously affirmed, without costs.
We agree with the motion court that defendants’ obligation under the subject joint venture agreement terminated when, by reason of a pending foreclosure proceeding in which a receiver had been appointed, plaintiff lost control of the premises that had been its sole significant contribution to the venture and, as a consequence, became unable to perform further under the agreement. Plaintiff’s argument that defendants acted in bad faith when, in an attempt to protect their investment, they entered into a lease with the receiver is without merit.
Concur — Ellerin, J. P., Wallach, Rubin, Tom and Saxe, JJ.